  Case 1:20-cr-00249-BMC Document 12 Filed 09/03/20 Page 1 of 3 PageID #: 28




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                     Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                        Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                  LONG ISLAND
 40 Fulton Street, 23rd Floor                                             1103 Stewart Avenue, Suite 200
New York, New York 10038                                                   Garden City, New York 11530
 Telephone: (212) 349-9000                                                   Telephone: (516) 678-2800
  Facsimile: (347) 408-0492                                                  Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                            E-mail: william@saponepetrillo.com

                                                                                  September 3, 2020
Hon. Brian M. Cogan
U.S. District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


                                     Re:   United States of America v. Gregory Altieri
                                           Indictment No.: 20-CR-0249 (BMC)

Dear Judge Cogan:

          I am retained counsel to Defendant Gregory Alteri. I write to respectfully ask Your

Honor to modify Mr. Altieri’s conditions of pre-trial release by removing one of the three

suretors, Mr. Rick Hein, who signed Mr. Alteiri’s $750,000 PRB on July 14, 2020 when he was

arraigned on the instant indictment (No. 20-CR-0249 (BMC)).

          On July 14, 2020, Mr. Altieri self-surrendered to agents of the FBI after which he was

presented before Magistrate Judge James Orenstein. The government consented to Mr. Altieri’s

release on the above-mentioned bond.

          In anticipation of Mr. Altieri’s arrest, I prepared to present a bail package to the

government for its consideration of whether or not it would consent to Mr. Alteiri’s pre-trial

release. In the weeks before the arraignment, I extensively interviewed Mr. Hein, thoroughly

explained all things attendant to a person acting as a suretor, and answered all of his questions.

On the morning of the arraignment, I reiterated my explanation. Mr. Hein had no questions. The
    Case 1:20-cr-00249-BMC Document 12 Filed 09/03/20 Page 2 of 3 PageID #: 29




government also interviewed Mr. Hein and explained many of the same details and issues to him.

Mr. Hein was willing to act as a suretor. Mag. Judge Orenstein then engaged in the usual

colloquy with Mr. Hein during the arraignment, and Mr. Hein gave the Court permission to sign

the bond for him. Mr. Hein has since decided that he would feel more comfortable withdrawing

as a suretor1.

         The government and I also have extensively interviewed the other two suretors, Salvatore

Dalguano and Harry Kaminsky. Since then, I have interviewed them again to ensure their

continued willingness to act as suretors. Given their respective strong financial responsibility, I

am confident that they are satisfactory even without Mr. Hein’s inclusion as a suretor.

         Since Mr. Altieri’s release on July 14, 2020, he has complied with every condition of

release set forth by Mag. Judge Orenstein. During most weeks, Mr. Altieri and I maintain daily

contact as we navigate his criminal case and bankruptcy case. He’s a lifetime New York resident

with no foreign ties, and has been married for almost 28 years, and with his wife continues to

raise his two children, ages 19 and 21.

         Accordingly, I respectfully ask Your Honor to allow Mr. Altieri to remain at liberty with

the above proposed bond modification.




1
  Mr. Hein has become a creditor in a parallel Chapter 7 bankruptcy case that had been initiated against Mr. Altieri
months before his self-surrender. It is my understanding that Mr. Hein’s bankruptcy lawyer has communicated with
the government his client’s intention to withdraw from the bond.
 Case 1:20-cr-00249-BMC Document 12 Filed 09/03/20 Page 3 of 3 PageID #: 30




      The government consents to this request.



                                                    Respectfully submitted,

                                                    /s/ Edward V. Sapone
                                                    Edward V. Sapone
cc: A.U.S.A. Lindsay K. Gerdes
    A.U.S.A. Andrey Spektor
